Exhibit 10.1

 

[slide_1.jpg]

 

 

 

 

[slide_2.jpg]

 

 

 

 

[slide_3.jpg]

 

 

 

 

[slide_4.jpg]

 

 

 

 

[slide_5.jpg]

 

 

 

 

[slide_6.jpg]

 

 

 

 

[slide_7.jpg]

 

 

 

 

[slide_8.jpg]

 

 

 

 

[slide_9.jpg]

 

 

 

 

[slide_10.jpg]

 

 

 

 

[slide_11.jpg]

 

 

 

 

[slide_12.jpg]

 

 

 

 

[slide_13.jpg]

 

 

 

 

[slide_14.jpg]

 

 

 

 

[slide_15.jpg]

 

 

 

 

[slide_16.jpg]

 

 

 

 

[slide_17.jpg]

 

 

 

 

[slide_18.jpg]

 

 

 

 

[slide_19.jpg]

 

 

 

 

[slide_20.jpg]

 

 

 

 

[slide_21.jpg]

 

 

 

 

[slide_22.jpg]

 

 

 

 

[slide_23.jpg]

 

 

 

 

[slide_24.jpg]

 

 

 

 

[slide_25.jpg]

 

 

 

 

[slide_26.jpg]

 

 

 

 

[slide_27.jpg]

 

 

 

 

[slide_28.jpg]

 

 

 

 



 



 [logo.jpg]   Document A133™ – 2009 Exhibit A

 

Guaranteed Maximum Price Amendment

 

for the following PROJECT:

(Name and address or location)

 

Mast Out Facility

33 Caddie Lane — Unit 11 Portland, ME 04103

 

THE OWNER:

(Name, legal status and address)

 

ImmuCell Corp.

56 Evergreen Drive

Portland, ME 04103

 

THE CONSTRUCTION MANAGER:

(Name, legal status and address)

 

Consigli Construction Co, Inc.

15 Franklin Street

Portland, ME 04101

 

ARTICLE A.1

§ A.1.1 Guaranteed Maximum Price

Pursuant to Section 2.2.6 of the Agreement, the Owner and Construction Manager
hereby amend the Agreement to establish a Guaranteed Maximum Price. As agreed by
the Owner and Construction Manager, the Guaranteed Maximum Price is an amount
that the Contract Sum shall not exceed. The Contract Sum consists of the
Construction Manager's Fee plus the Cost of the Work, as that term is defined in
Article 6 of this Agreement.

 

§ A.1.1.1 The Contract Sum is guaranteed by the Construction Manager not to
exceed Four million nine hundred twenty five thousand five hundred sixteen
dollars ($ 4,925,516), subject to additions and deductions by Change Order as
provided in the Contract Documents.

 

§ A.1.1.2 Itemized Statement of the Guaranteed Maximum Price. Provided below is
an itemized statement of the Guaranteed Maximum Price organized by trade
categories, allowances, contingencies, alternates, the Construction Manager's
Fee, and other items that comprise the Guaranteed Maximum Price.

(Provide below or reference an attachment.)

 

Refer to Section A.1.1.2

 

§ A.1.1.3 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:

(State the numbers or other identification of accepted alternates. If the
Contract Documents permit the Owner to accept other alternates subsequent to the
execution of this Amendment, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)

 

Not Applicable

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

AIA Document A201™ —2007, General Conditions of the Contract for Construction,
is adopted in this document by reference. Do not use with other general
conditions unless this document is modified.

 



   

 

Init.

     

/

AIA Document A133™ — 2009 Exhibit A. Copyright © 1991, 2003 and 2009 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 13:40:05 on 09/21/2016 under Order No.6554576646_1 which expires on
04/06/2017, and is not for resale.   User Notes: (1852520786)

 

  1

 

 

§ A.1.1.4 Allowances included in the Guaranteed Maximum Price, if any:

(Identify allowance and state exclusions, if any, from the allowance price.)

 

(Table deleted)

Refer to Section A.1.1.4

 

§ A.1.1.5 Assumptions, if any, on which the Guaranteed Maximum Price is based:

 

Refer to Section A.1.1.5

 

§ A.1.1.6 The Guaranteed Maximum Price is based upon the following Supplementary
and other Conditions of the Contract:

 

(Table deleted)

Geotechnical Report by SW Cole Engineering dated March 31, 2016

 

§ A.1.1.7 The Guaranteed Maximum Price is based upon the following
Specifications:

(Either list the Specifications here, or refer to an exhibit attached to this
Agreement.)

 

Refer to Section A.1.1.7 & A.1.1.8

(Table deleted)

 

§ A.1.1.8 The Guaranteed Maximum Price is based upon the following Drawings:

(Either list the Drawings here, or refer to an exhibit attached to this
Agreement.)

 

Refer to Section A.1.1.7 & A.1.1.8

(Table deleted)

 

§ A.1.1.9 The Guaranteed Maximum Price is based upon the following other
documents and information:

(List any other documents or information here, or refer to an exhibit attached
to this Agreement.)

 

AIA Document A133 — 2009 — Agreement between Owner and Construction Manager
dated August 10, 2016

AIA Document A201 — 2007 — General Conditions of the Contract for Construction

 

ARTICLE A.2

§ A.2.1 The anticipated date of Substantial Completion established by this
Amendment:

 

Refer to Section A.2.1

 

Temporary Certificate of Occupancy = July 7, 2017 Final Certificate of Occupancy
= January 5, 2018

 

/s/ Elizabeth Williams   /s/ David Thomas OWNER (Signature)   CONSTRUCTION
MANGER (Signature)       Elizabeth Williams — Vice President   David Thomas —
Project Executive (Printed name and title)   (Printed name and title)

 



/s/ Michael F. Brigham     (Signature)         Michael F. Brigham — President &
CEO   (Printed name and title)  

 



   

 

Init.

     

/

AIA Document A133™ — 2009 Exhibit A. Copyright © 1991, 2003 and 2009 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AIA
software at 13:40:05 on 09/21/2016 under Order No.6554576646_1 which expires on
04/06/2017, and is not for resale.   User Notes: (1852520786)



 

  2

 

 





 [logo1.jpg] A.1.1.2 - Estimate Summary 8/31/2016     ImmuCell - Mast Out
Facility       GMP - Packages A & B  

  

Description  Takeoff Qty   Total Cost/Unit   Total Amount                A
Sitework, Foundations & Below Slab             03-30 CONCRETE           371,717 
05-50 MISCELLANEOUS METALS             1,500  06-80 COMPOSITE FABRICATIONS      
      5,550  07-10 WATERPROOFING             9,000  11-10 LOADING DOCK
EQUIPMENT             11,737  22-01 PLUMBING             132,100  26-01
ELECTRICAL             56,064  31-23 SITEWORK             430,382  A Sitework,
Foundations & Below Slab             1,018,050 

 

B Superstructure & Shell     03-30 CONCRETE   49,947  04-20 MASONRY   377,485 
05-12 STRUCTURAL STEEL   719,371  05-50 MISCELLANEOUS METALS   405,370  07-42
METAL/COMPOSITE PANELS & SIDING   288,620  07-50 MEMBRANE ROOFING   176,680 
08-10 DOORS, FRAMES & HARDWARE   58,700  08-36 OVERHEAD DOORS/LOADING DOCK
EQUIP   19,250  08-51 METAL WINDOWS   15,800  09-21 DRYWALL   792  13-95 OTHER
SPECIAL CONSTRUCTION   18,000  14-40 LIFTS   90,000  B Superstructure & Shell 
 2,220,015 

 



1696 ImmuCell - GMP Packages A & B.pee Page 1

 

 





[logo1.jpg]  A.1.1.2 - Estimate Summary 8/31/2016     ImmuCell - Mast Out
Facility       GMP - Packages A & B  



 

Estimate Totals

 

Description  Amount   Totals   Rate   Cost per Unit  Subtotal   3,238,066  
 3,238,066         174.79 /SF                        Design Contingency Pack. B
5%   111,001              5.99 /SF  SDI (Subcontractor Bonds)   46,887       
 1.400%   2.53 /SF  Subtotal   157,888    3,395,954         183.32 /SF         
              Contractor's Contingency   101,879         3.000%   5.50 /SF 
General Requirements   279,105              15.07 /SF  General Conditions 
 834,393              45.04 /SF  Subtotal   1,215,377    4,611,331       
 248.92 /SF                        Builder's Risk Insurance                    
General Liability Insurance   68,957         1.400%   3.72 /SF  Building Permit 
 78,665              4.25 /SF  Performance & Payment Bond                    
Subtotal   147,622    4,758,953         256.89 /SF                        Fee 
 166,563         3.500%   8.99 /SF  Escalation                                 
         Total        4,925,516         265.88 /SF 

 



1696 ImmuCell - GMP Packages A & B.pee Page 2

 